OPINION — AG — ** EXHUME — CASH BOND — MUNICIPAL CEMETERY BOARD ** (1) A LOCAL CEMETERY BOARD OF TRUSTEES, UNDER 11 O.S. 26-107 [11-26-107], HAS THE POWER TO ESTABLISH REASONABLE RULES AND REGULATIONS AS TO THE TIME AND MANNER OF REMOVAL OR REPLACEMENT OF A BODY IN ITS CEMETERY, BUT DOES `NOT' HAVE THE POWER TO GRANT THE RIGHT TO SO REMOVE OR REPLACE AS THAT POWER RESIDES WITH THE STATE COMMISSIONER OF HEALTH UNDER 63 O.S. 1-319 [63-1-319](E), AND SUCH RULES AND REGULATIONS MAY NOT CIRCUMVENT THE POWER OF THE COMMISSIONER TO GRANT THE RIGHT TO DISINTER. (2) THE MUNICIPAL BOARD OF TRUSTEES DOES 'NOT' HAVE THE RIGHT TO REQUIRE THE POSTING OF A CASH BOND AGAINST THE POSSIBILITY OF DAMAGE TO A GRAVE SITE DURING DISINTERMENT. (3) WHETHER THE BOARD OF TRUSTEES OF A MUNICIPAL CEMETERY WOULD BE LIABLE IN THE EVENT OF DAMAGE TO A GRAVE SITE DURING THE REMOVAL OF A DEAD BODY IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW BY AN OPINION OF THE A.G. OFFICE. (CASH BONDS, STATE DEPARTMENT OF HEALTH, ' DILLION RULE ', FETUS, DEAD BODY, "STIFF", REGULATIONS, DAMAGES, COUNTY PROPERTY, GRAVE SITE, GRAVES) CITE: 63 O.S. 1-319 [63-1-319](E), 51 O.S. 152 [51-152], 11 O.S. 26-107 [11-26-107] (HUGH A. MANNING)